Citation Nr: 1740868	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 through February 1971.  This included deployment to Vietnam from July 1968 through July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for tinnitus and diabetes have been raised by the record in an August 2012 notice of disagreement (NOD), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding, relevant, private treatment records.  With his December 2009 service-connection claims for diabetes, posttraumatic stress disorder, and hypertension, the Veteran submitted a VA Form 21-4142 authorizing the release of private treatment records from Dr. RRB.  The RO used that authorization to request these private treatment records, and received them in February 2010.  The treatment records reflect that in August 2009, the Veteran reported hearing loss to his primary care physician.  The treatment note details that the Veteran had an evaluation for hearing loss at Charleston ENT as part of job exit physical.  Remand is required for contacting the Veteran regarding his authorization for private treatment records from Charleston ENT.  

Similarly, there are outstanding, relevant VA treatment records.  The Veteran's Charleston VA Medical Center (VAMC) treatment records are available in Virtual VA.  A February 2012 audiology note reflects that there is an audiological evaluation scanned into VISTA Imaging, but the evaluation itself is not available in the Charleston VAMC treatment records.  Remand is required to obtain that audiological evaluation.  While on remand, the AOJ should take the opportunity to obtain the most recent VA treatment records.  
Finally, remand is required for a new VA examination.  The Veteran attended a December 2011 VA examination, and the examiner diagnosed hearing loss for VA purposes.  The examiner also offered a negative medical nexus opinion, but based that opinion on normal hearing at separation from service in February 1971.  However, the Veteran's service personnel records also indicate that he served under the military occupational specialty of a light vehicle driver, and this specialty carries a moderate probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010).  Additionally, the Veteran has reported in-service noise exposure to constant bombing.  Remand is required for obtaining a medical opinion that considers these factors.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for hearing loss, including Charleston ENT.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2.  The AOJ should obtain any outstanding VA medical records, to include the February 2012 Charleston VAMC audiological evaluation.  The AOJ should be advised that the results of the audiological evaluation itself are necessary, and that the February 2012 treatment records only refer to that audiological evaluation without including the results.  The February 2012 Charleston VAMC audiology note is already available in Virtual VA.  The AOJ should also obtain all Charleston VAMC records for treatment since October 2012.  

3.  After obtaining any outstanding VA or private treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran has contended that he has bilateral hearing loss that is due to military noise exposure.  Specifically, he has reported in-service noise exposure to constant bombing.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

This discussion should include the significance, if any, of the Veteran's military occupational specialty.  The Veteran served under the military occupational specialty of a light vehicle driver, and this specialty carries a moderate probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010).  This discussion should also include the Veteran's lay statements reporting in-service exposure to constant bombing on his August 2012 notice of disagreement.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

